Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement dated 6/11/21 has been withdrawn and all claims are being examined.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The description of Figures 1-3 appears in the detailed description of the invention, however these features are admitted prior art.  Since they are admitted prior art they are not the description of the invention by Applicant and should be present in the description of related art portion of the disclosure.
Claim Objections
Claims 3, 4, 7, 8 and 10 are objected to because of the following informalities:  
Claims 3, 7 and 10, lines 1 and 3, “of” that is present prior to “area” should be - -in- -.
Claims 4 and 8 are attempting to define the area of the end of the groove within a theoretical rectangle, to better explain this the claim 4 should read - -wherein an area of the groove in a proximal front edge area is less than 85% of an area of a smallest rectangular area that encompasses the proximal front edge area.- - (NOTE: the area should be “an area” as suggested above to match the other claims, while its understood that all features cover an area when referencing the area for the first time in claims 2 and 3 the claims use “an area”) and claim 8 should read - -wherein the area of the groove in the proximal front edge area is less than 80% of the area of the smallest rectangular area that encompasses the proximal front edge area.- -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “decreases steadily” in claims 3 and 10 is a relative term which renders the claim indefinite. The term “decreases steadily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Which degree of changes is considered to be steady changes? Does this include true circular shapes or logarithmic type curves?  Can this include steps where each change in step width is the same or must this be some type of curve or inclined surface?
Similar to claim 3, claim 7 calls for “decreases slightly” relative to the same width feature of claim 3, this is also indefinite for the same reasons as claim 3.  In addition it is not clear what a slight decrease would be.  What decreases are considered to be slight and what are considered to be more than a slight change?
Regarding claim 6 it is unclear how using the sleeve is related to a method of producing.  The step of using is not related to producing any feature of a gearbox to which the preamble of the claim is drawn and thus the scope and the intended metes and bounds of the claim are unclear.  In addition there is no gearbox feature being produced in the body of the claim and thus it is unclear if a gearbox is actually being produced or just provided.  Is Applicant’s intent to be defining an intended use of the sleeve or actually making a gearbox?  If the intent is to make a gearbox some feature of the gearbox should be made or provided in the body of the claim, however adding steps and features relative to the gearbox specifically to the claim may result in additional issues such as drawing objections and rejections under 35 USC 112(a) as the method actually disclosed in the disclosure is direct toward specifically making the sleeve not the gearbox.
Claim Rejections in view of Applicant’s Admitted prior art 
Claims 1, 2, 5 and 6 are rejected as anticipated by the admitted prior art (APA) shown in Figure 3 of Applicant’s Specification and described in paragraphs [0070]-[0073] of the Specification. Riverwood Int’l Corp. v. R.A. Jones & Co., Inc. 324 F.3d 1346, 1354 (Fed. Cir. 2003) (“a statement by an applicant during prosecution identifying certain matter not the work of the inventor as ‘prior art’ is an admission that the matter is prior art”); In re Nomiya, 509 F.2d 566, 570-571 (CCPA 1975) (“We see no reason why appellants’ representations in their application should not be accepted at face value as admissions that Figs. 1 and 2 may be considered ‘prior art’ for any purpose.”). See MPEP 2129.
Regarding claim 1, APA discloses a metal sleeve comprising: a metal body (22, see paragraph 0070 of the instant application) which surrounds an inner channel (central bore) running between a proximal and a distal opening (10 and 12, what is distal and what is proximal is relative, the claims are drawn to a standalone sleeve and distal and proximal can be either side of the standalone sleeve element), wherein the inner channel comprises at least one groove (20) set back into the metal body, running in a longitudinal direction of the inner channel and stepped on both sides by a distal and a proximal front edge (the edges are the ends of the groove in the longitudinal direction, in the APA and figure 12 in the application both grooves have generally the same cross sectional shape so the APA is stepped just like the invention by Applicant), wherein the proximal front edge of the groove is produced by impact extrusion (this is a product-by-process recitation that does not limit the claim to any particular structure, impact extrusion can be used to make any shape of the groove and the edge or end as evident by Simon USP 4,982,592 applied below which shows a different shape than in the instant application, the claim is not explicitly defining a shape of the front edge that couldn’t be made by any other method, while it could be argued that impact extrusion alters features of the overall sleeve this is not what is being claimed as the claim only stated the edge is being made by impact extrusion nor can it be said that Applicant’s intent was to limit the claim to these features using a product by process recitation as specific features/characteristic are positively recited in dependent claims).
Regarding claim 2, APA discloses that the metal body at least in an area of the proximal front edge has a fibre orientation which is characteristic for impact extrusion (“fibre orientation” that is characteristic of impact extrusion would be fibers that extend in the longitudinal direction, however this is also achievable by other methods, such as forging (method Applicant states is applied in the APA), the difference in the fibers between forging and extrusion is that the fibers from extrusion get stretched and elongated to a greater degree, however Applicant is claiming orientation of fibers not length, but even if length is claimed it would still be possible to make elongated fibers via forging and thus this would not be a structural distinction of the sleeve).
Regarding claim 5, APA discloses that the inner channel comprises a plurality of grooves (20), which are distributed over a periphery of the inner channel, set back into the metal body, run in the longitudinal direction of the inner channel and are in each case stepped on both sides by a distal and a proximal front edge (both ends of the closed grooves have stepped ends).
Regarding claim 6, APA discloses a method of producing a gearbox comprising the step of: using a metal sleeve according to claim 1 (in the Background Applicant discloses that these sleeves are known to be used in a gearbox).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon, USP 4,982,592.
Regarding claim 1, Simon discloses a metal (see at least column 3, lines 65-67) sleeve comprising: a metal body (10) which surrounds an inner channel (central bore) running between a proximal and a distal opening (the top and bottom each define an opening), wherein the inner channel comprises at least one groove (groove formed by 54 on the pressing element, equilvant to 12 in figure 6) set back into the metal body, running in a longitudinal direction of the inner channel and stepped on both sides by a distal and a proximal front edge (the edges are the ends of the groove in the longitudinal direction), wherein the proximal front edge of the groove is produced by impact extrusion (the method shown is impact extrusion, see attached NPL showing this process is known as forward impacting extrusion, however this recitation is also a product-by-process recitation, see explanation above).
Regarding claim 2, Simon discloses that the metal body (10) at least in an area of the proximal front edge has a fibre orientation which is characteristic for impact extrusion (since Simon is made via impact extrusion the fibers will have an orientation that is characteristic of the process).
Regarding claim 5, Simon discloses that the inner channel comprises a plurality of grooves (there are 3 teeth 54 that make three grooves, the total number of grooves that include ends can be seen in figure 3 as 12), which are distributed over a periphery of the inner channel, set back into the metal body, run in the longitudinal direction of the inner channel and are in each case stepped on both sides by a distal and a proximal front edge (both ends of the closed grooves have stepped ends).

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers, GB 2122326.
Regarding claim 1, Rogers discloses a metal (see page 2, lines 72-77) sleeve comprising: a metal body (10) which surrounds an inner channel (central bore) running between a proximal and a distal opening (left and right ends in figure 7), wherein the inner channel comprises at least one groove (28) set back into the metal body, running in a longitudinal direction of the inner channel and stepped on both sides by a distal and a proximal front edge (29, the edges are the ends of the groove in the longitudinal direction, see figure 7 showing the final product where each groove has two ends), wherein the proximal front edge of the groove is produced by impact extrusion (this is a product-by-process recitation that does not limit the claim to any particular structure see explanation in the rejection using APA above).
Regarding claim 2, Rogers discloses that the metal body at least in an area of the proximal front edge has a fibre orientation which is characteristic for impact extrusion (“fibre orientation” that is characteristic of impact extrusion would be fibers that extend in the longitudinal direction, however this is also achievable by other methods, such as forging, the difference in the fibers between forging and extrusion is that the fibers from extrusion get stretched and elongated to a greater degree, however Applicant is claiming orientation of fibers not length, but even if length is claimed it would still be possible to make elongated fibers via forging and thus this would not be a structural distinction of the sleeve).
Regarding claims 3, 7 and 10, Rogers discloses that a width of an area of the groove decreases steadily/slightly in a proximal direction in an area of the proximal front edge to a width of less than 25 % or 10% of a maximum width of the area of the groove (the end of the groove is the semi-circular end 29, the width of a circle or semi-circle “steadily” or “slightly” decreases from the maximum point or diameter to an end of the circle, the decrease continuous from the maximum to just above 0% just before the curves meet at a single point forming the end of the groove).
Regarding claims 4 and 8, Rogers discloses that the area of the groove in a proximal front edge area is less than 85 % or 80% of the area of the groove of a smallest rectangle embedding a contour of the groove in the proximal front edge area.  Applicant is claiming geometrical relationship between an imaginary rectangle that can be drawn around another shape, Rogers shows that the end of the groove is a semi-circle at 29 in figure 6, this area 29 can be the proximal front edge area as the claim does not provide any constraints as to what the front edge area must be, the smallest rectangle that can be drawn around a semi-circle is one where length (L) of the rectangle equals the diameter (D) of the semicircle and where the width of the rectangle (W) is equal to the radius (r) of the semi-circle.  This is a common geometric relationship where the area of the semi-circle is always 78.5 % of the area of the rectangle.  For example assuming L=D=8 units and W=r=4 units, the area of the rectangle is LxW or 32 units and the area of the semi circle is                 
                    π
                    
                        
                            r
                        
                        
                            2
                        
                    
                    /
                    2
                
             which is 25.13 units, 25.13/32 *100= 78.5% which anticipates both the values of claims 4 and 8, if L=D=6 and W=r=3 the percentage remains 78.5%.
Regarding claim 5, Rogers discloses that the inner channel comprises a plurality of grooves (4 are made and can be seen in figure 5 where the inner mandrel creates 4 grooves around the sleeve 10), which are distributed over a periphery of the inner channel, set back into the metal body, run in the longitudinal direction of the inner channel and are in each case stepped on both sides by a distal and a proximal front edge (both ends of the closed grooves have stepped ends see final product in figure 7).
Regarding claim 6, Rogers discloses a method of producing a gearbox comprising the step of: using a metal sleeve according to claim 1 (Rogers discloses that the sleeve is used in a power steering worm gearbox).
Regarding claim 9, Rogers discloses that the inner channel comprises four grooves (see figure 5 showing for depressions which make the grooves).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656